Citation Nr: 1217721	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-23 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from March 1995 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for bilateral knee disabilities.  

The Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO in June 2010.  He failed to report.  In July 2010, the Board remanded the issues for further evidentiary development.  The Board is satisfied the requested development has been accomplished and will proceed on the merits of the claims.  

In a December 2011 statement, the Veteran raised the issues of entitlement to service connection for a low back disability, a bilateral foot disability, and bilateral ankle disabilities.  The record indicates that the claims were previously denied by the RO in March 2009 and August 2008 rating decisions, and the Board also denied entitlement to service connection for bilateral ankle disabilities in a July 2010 decision.  However, it appears that additional service medical records have been associated with the Veteran's claims file.  Virtual VA records indicate that in a January 2012 rating decision the RO declined to reopen the claims for service connection for a bilateral foot disability and a low back disability.  To date, a notice of disagreement has not been associated with the file.  The issues are not currently before the Board. 


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran does not have a right knee disability that had its onset in service or is otherwise related to his military service, and arthritis was not manifest within one year of discharge.  

2.  Current patellofemoral syndrome of the left knee may not be dissociated from complaints of left knee pain, and a notation of patellofemoral syndrome of the left knee in service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active service and arthritis of the knee may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).  

2.  Patellofemoral syndrome of the left knee was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2008 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private medical reports, A VA examination report and addendum opinion, and the Veteran's statements.  

The April 2011 VA examination report and November 2011 addendum that were obtained as requested pursuant to the Board's July 2010 remand directives, reflect that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records show that he was seen in January 1996 for complaints of left knee pain for one day.  He reported that he fell carrying a locker and it hit him in the knee.  The assessment was contusion to the knee.  Eleven days later he was seen again for re-evaluation of his left knee.  The assessment was patellar contusion.  A November 1996 bone scan showed a diffuse increased uptake compared to the left side in the knee without focal suspicious region.  He was seen again in February 1997 for complaints of left knee pain for three days.  He denied any trauma.  Clinical evaluation showed that there was pain under the patella when going up stairs.  He stated that the knee tightens up and pops on use.  In March 1997 he was seen for complaints of pain under the left patella when running, going up stairs and randomly walking for the past two weeks.  Clinical evaluation showed pain upon tightening of the left and when the patella was pushed down.  The assessment was patellofemoral syndrome.  A September 1997 report noted that the Veteran was seen for complaints of left knee pain.  The impression was overuse syndrome.  In a Report of Medical History dated in May 1998, the Veteran reported he hurt his knee and it swelled up and that his right knee popped sometimes after strenuous activity.  The assessment was right knee pain with activity.  Upon separation examination in May 1998, no chronic disabilities of the lower extremities were reported.  In an annual Medical Certificate completed in January 1999, the Veteran reported that he had had a knee operation.  

A June 1998 MRI of the left knee showed a small joint effusion.  Cartilage was intact, bone marrow signal was within normal limits; cruciate and collateral ligaments appeared unremarkable.  No abnormalities of the menisci were shown.  

Private treatment records dated in November 1998 show that the Veteran underwent arthroscopy with synovectomy, plicectomy and lateral release of both the right and left knees.  The pre-operative diagnoses were bilateral patellar malalignment and internal derangement of the right knee.  The post-operative diagnoses were bilateral patellar malalignment and chondromalacia of the lateral aspect of the distal femur of the right knee.  It was noted that the Veteran had been bothered for "some time" with pain and discomfort in both knees, including patellar pain, catching and locking.  It was also noted that he had an "acute injury to the right knee with an expected acute dislocation and spontaneous reduction of the patella."  There was no mention of any in-service injuries to either knee.  

In a private treatment record dated in August 2000, it was reported that the Veteran had returned for a "new injury."  It was noted that he had previously had a right knee arthroscopy with findings at the patellofemoral joint with crepitus and swelling.  He was squatting when he felt pain and tenderness in the knee increase.  He was treated with an injection.  In January 2001 he was seen for a re-check and both knees were injected.  In August 2001 he was still having crepitus in the right knee with swelling.  It was noted that he was status post previous arthroscopy when he was playing football in Missouri.  In September 2001, he underwent a right knee arthroscopy with two compartment synovectomy and chondroplasty of the patella.  

In a private treatment record dated in May 2003, it was reported that the Veteran had returned for a "new injury."  It was noted that he was placing some coke on a dock and felt some pain and tenderness in the right knee.  He had pain in all motions.  An MRI showed a quad muscle tear on the right knee.  In August 2003, he returned for a re-check.  It was noted that since his last visit he was involved in an altercation as he entered a nightclub.  He was jumped by two to three individuals and suffered a hard fall to the pavement.  He had a small abrasion over the anterior aspect of the right knee and a hematoma in the prepatellar bursa.  He had an occasional click under his patella that was judged to be chronic.  He had a new finding of positive anterior drawer and positive Lachman's with positive pivot shift.  The assessment was an acute anterior cruciate ligament injury.  He was prescribed physical therapy.  In October 2003, it was noted that he had not benefitted from the physical therapy.  Arthroscopy was recommended.  

In a treatment note dated in February 2007, it was reported that the Veteran had long-standing problems with the right knee.  It was noted that he was ACL deficient and that he had it scoped when he was in college and had known that it was out but declined to have it repaired.  It caused a significant degree of instability and makes him substantially at risk for a meniscal tear.  An MRI scan showed an old osteochondral defect related to his previous injury.  Grafting and treatment was noted to be required at some point.  The knee was aspirated.  In March 2007, there was significant improvement in the effusion and aspiration was not required.  The assessment was post-traumatic degenerative arthritis.  In August 2007, X-rays showed spurring at the patellofemoral joint.  Repeat arthroscopy and chondroplasty was recommended.  In October 2007, he sustained a mild knee injury when a large tent collapsed during a storm.  Surgery was performed and he was seen post-operatively in October and November 2007 for follow-up.  

A private treatment record dated in April 2008 showed that the Veteran continued to have complaints related to his knee but the knee was not specified.  Repeat arthroscopy with cartilage biopsy was recommended.  In June 2008, it was reported that he was scheduled for autologous chondrocyte implantation in the femoral trochlea.  

Upon VA examination in April 2011, the Veteran reported completing several airborne jumps during service.  He stated that he developed pain in his knees in service that he treated with Motrin.  He denied any specific trauma or injury to his knees.  After discharge, he was running and his right knee locked up on him.  Clinical evaluation showed that he was ambulatory without braces or walking aids.  The assessment was status post arthroscopic surgeries and chondroplasty on the right and status post arthroscopy of the left knee.  In a November 2011 addendum, the physician reviewed the Veteran's claims file and service treatment records and concluded that it was less likely that the Veteran's right knee disability was related to his military service and more likely due to post-service injuries; and that it was less likely that his left knee disability was related to his treatment in service for left knee problems.  

Right Knee

The Veteran was noted to have complained of right knee pain on one occasion and his service included duties as a paratrooper.  Hence, he has one of the elements of service connection, namely an incident in service.  He also has current diagnoses of a right knee disability.  However, based on the evidence of record, the Board concludes that service connection for a right knee disability may not be granted because the most probative evidence of record (the April 2011 VA examination report with a November 2011 addendum statement) fails to demonstrate that the currently diagnosed right knee disability is related to the Veteran's military service.  This opinion was based on a full review of the record, including the private medical statements, the Veteran's statements regarding the history of his right knee complaints well as his reports of continuity of symptomatology, and a thorough clinical evaluation.  Notably, the clinician concluded that the current disability was more likely related to post-service injuries to the knee that are clearly documented in the private medical records, including the record dated in November 1998, less than six months after discharge.  Additionally, the medical reports do not denote a diagnosis of arthritis of the right knee within one year of the Veteran's discharge from military service.  

The Board acknowledges that the Veteran is competent to report that he had right knee problems that began in service and his lay statements have been considered in conjunction with his claim - including by the examiner who provided the opinion discussed above.  However, as noted above, the Veteran's private medical reports document several post-service injuries to the knee.  These injuries coupled with the fact that the Veteran did not report any specific trauma to the right knee during his military service other than pain upon activity are against his claim for service connection and serve to show that there is an intercurrent cause.  Moreover, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making competent etiological opinions or diagnosing himself with arthritis within one year of his discharge.  See Espiritu, supra.  Hence, his statements relating his current disability to his military service have no probative value.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Knee

The service treatment records document various complaints of left knee pain, and a notation of patellofemoral syndrome of the left knee.  Although there is no demonstration that the diagnosis of patellofemoral syndrome in service was based on X-ray examination, such absence is not sufficient to negate the competence of such diagnosis by a clinician.  Patellofemoral syndrome of the left knee was found in the post-service clinical records less than six months after the Veteran's release from active duty and there are no documented intercurrent causes related to this knee.  The Board acknowledges that the April/November 2011 VA opinion found that it was less likely that the disability was related to the Veteran's complaints in service.  However, the physician did not comment on the diagnosis of patellofemoral syndrome of the left knee in 1997.  Therefore, the Board has accorded this aspect of the opinion little probative value.  In view of the foregoing, the Board finds that the evidence is in equipoise as to whether the left knee disability is etiologically related to service.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that patellofemoral syndrome of the left knee was incurred in service.  See 38 C.F.R. § 3.303.  Hence, service connection is warranted.  



ORDER

Service connection for a right knee disability is denied.  

Service connection for patellofemoral syndrome of the left knee is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


